10/07/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: DA 20-0403


                                      DA 20-0403
                                   _________________

 IN THE MATTER OF THE GUARDIANSHIP
 OF:

 G.R.M.,

       A Minor Child:

 DIANA R. MERIDETH and KENNETH M.
 MERIDETH,

           Petitioners, Appellees,
           and Cross Appellants.
                                                                  ORDER
 ________________________________________

 IN THE MATTER OF THE GUARDIANSHIP
 OF:

 G.R.M.,

       A Minor Child:

 CAROL M. MERIDETH,

             Petitioner and Appellant.
                                 _________________
       Appellant Carol Merideth, by counsel, has filed a motion for a 58-day extension of
time within which to file her opening brief.
       IT IS HEREBY ORDERED that motion is GRANTED. Appellant’s opening brief
shall be filed on or before December 18, 2020.
       No further extensions will be granted.




                                                                           Electronically signed by:
                                                                                 Mike McGrath
                                                                    Chief Justice, Montana Supreme Court
                                                                                October 7 2020